Title: From George Washington to Major General Israel Putnam, 1 July 1779
From: Washington, George
To: Putnam, Israel


        
          Sr
          New Windsor July 1st 17⟨79⟩
        
        ⟨I have confirmed⟩ the different se⟨ntences⟩ of the Court Martial which you handed to me—but as I understood you that the Officers who were insulted by the Dragoons had interceded in their favor. If I should not be mistaken in this you are at liberty to remit the punishment. Yrs &c.
        
          G.W.
        
        
        
          P.s. You will be pleased to order them to join their Regt.
        
      